Reasons for Allowance
1.	Claims 3-4, 6-8, 16, 26-27, and 29 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including a piezoelectric force sensor. The closet prior arts, Emig (US 20090046072 A1), Ando (US 20140049137 A1), Filiz (US 20160306481 A1), and Andoh (US 20120075226 A1), individually or in combination, discloses a display device, comprising: a surface panel having first and second opposed main surfaces, the first main surface of the surface panel being an operation surface to which an operator may apply a touch and/or pressing operation; an image display provided on the second main surface of the surface panel; a light reflector; a light source located between the light reflector and the image display for outputting light to the image display, at least some of the light outputted by the light source being reflected off of the light reflector and toward the image display; and a piezoelectric element comprising: a piezoelectric sheet having a rectangular shape, a first electrode located on a first main surface of the piezoelectric sheet, and a second electrode located on a second main surface of the piezoelectric sheet, when a pressing force is applied to the center of the piezoelectric sheet, the center of the piezoelectric sheet will move in a first direction and a portion of the long sides of the piezoelectric sheet located closest to the center of the piezoelectric sheet will move in a second direction, opposite to the first direction, whereby charges generated at the center of the piezoelectric sheet will be of opposite polarity to charges generated at the portion of the long sides of the piezoelectric sheet located closest to the center of the piezoelectric sheet. However, the closet prior arts of record fail to teach the first electrode located on the entire first main surface of the piezoelectric sheet such that the first electrode faces the light source and acts as a shield 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.